TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 22, 2016



                                     NO. 03-16-00418-CV


                            Christopher Jason Medina, Appellant

                                                  v.

                             Kimberley Annette Medina, Appellee




APPEAL FROM THE COUNTY COURT AT LAW NO. 2 OF WILLIAMSON COUNTY
         BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
 DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on September 25, 2013. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. Appellant shall pay all costs relating to this

appeal, both in this Court and the court below.